Citation Nr: 1422543	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  13-26 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel




INTRODUCTION
	
The Veteran served on active duty from December 1952 to October 1954. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2013).  

With regard to the Veteran's lumbar spine disability, an August 2010 CT scan of  the Veteran's lumbar spine shows that he had moderate central stenosis of L1-L2 with disk bulges; a mildly bulging disk at L2-L3 and L3-L4; severe central stenosis with overgrowth of the facet joints, a very prominent bulging disk at L4-L5, and an element of central herniation could not be excluded; moderate bulging disc at L5-S1 with moderate central stenosis and facet overgrowth.  Additionally a July 2011 Myelogram showed complete cut off at L4-L5 reflecting high grade stenosis. Moreover, the Veteran has consistently complained of radiating pain into his bilateral lower extremities.  

Medical research indicates that lumbar radiculopathy is causes by compression, inflammation and/or injury to a spinal nerve root in the low back, i.e. a herniated disk, and imaging studies such as MRIs, CT scans and myelograms are used to confirm diagnoses and will typically show impingement on the nerve root.  http://www.hopkinsmedicine.org/healthlibrary/conditions/nervous_system_disorders/acute_radiculopathies_134,11/ (last visited May 8, 2014). See also http://www.spine-health.com/conditions/lower-back-pain/lumbar-radiculopathy (last visited May 8, 2014). Symptoms include sharp pain in the pack that may travel to the foot, numbness in the leg or foot, or weakness. Id.

In the December 2010 VA examination report, the examiner noted the CT scan findings. He then opined that there was no objective evidence of radiculopathy of both legs. He provided no further explanation for his opinion.

A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007). "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]." Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008). 

The Board finds that the December 2010 examiner's opinion is insufficient as he does not adequately explain why there is no objective evidence of radiculopathy, and why the CT scan results do not provide such objective evidence. Accordingly, remand is required so that an adequate rationale can be provided.

Turning to the Veteran's cervical spine claim, he contends that he has a cervical spine disability, also claimed as a neck condition, that is related to his service.  He further has stated, in his March 2012 notice of disagreement, that his neck condition could be related to his lumbar spine in-service injury.  In February 1991 the Veteran was diagnosed with degenerative joint disease of the cervical spine.  Although the Veteran has a history of a cervical spine disability and was afforded a VA examination in December 2010 addressing his cervical spine, this examination did not provide an opinion as to whether the Veteran's cervical spine disability was incurred in service, or was caused or aggravated by his service-connected lumbar spine disability.  

As such, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of cervical spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Additionally, the examiner should confirm any diagnosis of a cervical spine disability and, if he does suffer from such, whether such disability is related to the Veteran's military service or are otherwise caused or aggravated by the Veteran's service-connected lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed cervical spine disability and to provide an adequate opinion as to whether the Veteran has radiculopathy of both legs due to his service-connected lumbar spine disability.  The claims file, to include any pertinent evidence in Virtual VA that is not contained in the claims file, must be made available to and reviewed by the examiner, including the CT scan and myelogram results pertaining to his lumbar spine.  Any indicated studies should be performed.  

Based upon the examination results, interview of the Veteran, and a review of the record, the examiner should provide an opinion on:

a. Whether the Veteran currently has a diagnosis of any cervical spine disability and if so,

b. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cervical spine disability had its onset in service or is otherwise etiologically related to the Veteran's active service.

c. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cervical spine disability was caused or aggravated (made worse) by his service-connected lumbar spine disability.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

d. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine disability is causing radiculopathy or sciatic pain into his lower extremities.   

A complete and thorough rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions. 

3. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, he should be afforded the requisite opportunity to respond, and the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


